EXHIBIT 10.22

Medix Resources, Inc.

Consulting Agreement

          This Consulting Agreement dated as of July 1, 2003, is made by and
between Medix Resources, Inc., a Colorado corporation with an address at 420
Lexington Avenue, New York, NY 10170 (the "Company"), and External Affairs,
Inc., a New Jersey corporation with an address at 434 Hasbrouck Blvd., Oradell,
NJ 07649 (the "Consultant"). In consideration of the mutual covenants herein
contained, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

          1. Engagement; Duties. The Company has been engaging, and intends to
continue to engage, the services of the Consultant and the Consultant has
already provided, and agrees to continue to provide, such services to the
Company on a non-exclusive basis and upon the terms and conditions hereinafter
provided. The Consultant shall perform such services as are reasonably requested
of it from time to time by the Company including, without limitation, providing
strategic advice to the Company and assisting in the day-to-day operations and
the capital raising efforts of the Company (the "Services"). The Consultant
agrees to use its reasonable best efforts to perform the Services in a timely
and competent manner. The Consultant will devote such time, attention and skill
as may be reasonably necessary to carry out the Services in a timely manner and
will perform the Services competently and in compliance with the policies of the
Company and applicable law.

          2. Compensation. During the Term (as defined below), as compensation
to the Consultant hereunder, the Company shall pay to the Consultant the
following:

                    (a) cash compensation in an amount equal to $27,375 per
month, payable in advance on the first day of every calendar month;

                    (b) a performance bonus of $50,000 with respect to the
performance of Services prior to the execution of this Agreement, which bonus
shall be paid to Consultant within 15 days of the execution of this Agreement;

                    (c) if the Consultant is still a consultant of the Company
on June 30, 2004, a performance bonus to be paid to Consultant, or its assigns,
on or before July 15, 2004 with respect to the period July 1, 2003 through June
30, 2004 (the "Performance Period"), based on the following formula:

                    $275,000           X           A           =          
Performance Period Bonus
                                                    $1,500,000

where A equals the amount of the Company's Gross Revenues (as defined below) for
the Performance Period; provided, however, A shall not be greater than
$1,500,000. Nothwithstanding anything herein to the contrary:

                              (i) if the Consultant's consulting relationship
with the Company has been terminated by the Company without Cause (as defined
below) or terminated by the Consultant for Good Reason (as defined below), the
Company shall pay the Consultant, or its assigns, within 30 days of the
termination of such relationship a performance period bonus for the performance
period ending on the Termination Date (as defined below) based on the formula:

                    $275,000           X           A           =          
Performance Period Bonus
                                                   $1,500,000

where A equals the Company's Gross Revenues for the period July 1, 2003 through
the Termination Date annualized to the period ended June 30, 2004; provided,
however, A shall not be greater than $1,500,000;

                              (ii) if the Consultant's relationship with the
Company has been terminated for Cause (as defined below), the Consultant shall
not be entitled to a performance period bonus for the Performance Period;

                              (iii) if the Consultant's consulting relationship
with the Company has been terminated as a result of the death or disability of
the Consultant's primary talent or by the Consultant not for Good Reason (as
defined below), the Company shall pay the Consultant within 30 days of the
Termination Date a performance period bonus for the performance period ending on
the Termination Date based on the formula:

                    $275,000           X           A           X          
B           =           Performance Period Bonus
                                                  $1,500,000                 
365

where A equals the Company's Gross Revenue for the period July 1, 2003 through
the Termination Date annualized to the period ended June 30, 2004, and B is the
number of days commencing on July 1, 2003 and ending on the Termination Date;
provided, however, A shall not be greater than $1,500,000; 

                    (d)  (i) on July 10, 2003, the Company shall award to the
Consultant, or its assigns, 500,000 performance shares (the "Performance
Shares") under the Company's 2003 Stock Incentive Plan (the "Plan") providing
the Consultant with the right (the "Performance Objective") to receive 500,000
shares of the Company's Common Stock, par value $0.001 per share ("Common
Stock") on the earlier of (a) January 6, 2004, but only if the Company on such
date is not in a bankruptcy proceeding, or (b) July 9, 2008, but only if the
Consultant or any of its employees is a consultant to or employee of the Company
on either of said dates. The Company shall also provide the Consultant, or its
assigns, with a cash payment sufficient to cover all taxes incurred by the
Consultant in connection with the issuance of such shares of Common Stock and
the Company's payments to the Consultant to cover taxes;

                              (ii) on July 10, 2003, the Company shall award to
the Consultant a five (5) year non-qualified stock option (the "Option") under
the Plan to purchase 1,500,000 shares of Common Stock at an exercise price of
$0.25 per share. The Option with respect to 125,000 shares shall vest (i.e.,
become non-forfeitable and exercisable) on September 30, 2003, and with respect
to an additional 125,000 shares on each of December 31, 2003, March 30, 2004 and
June 30, 2004, provided the Consultant's consulting relationship with the
Company is continuing on each respective date. (The portion of the Option to the
extent of the 500,000 shares vesting pursuant to the immediately preceding
sentence shall be referred to as the "Non-Performance Based Portion"). The
Option shall vest with respect to 1,000,000 shares on the earlier of (a) June
30, 2004, but only if the Consultant is still a consultant to the Company on
that date, or (b) July 9, 2008, but only if the Consultant or any of its
employees is a consultant to or employee of the Company on said date. Vesting on
June 30, 2004 shall only be to the extent determined under the following
formula;

                    1,000,000           X           A           =          
Shares Vesting
                                                    $1,500,000

where A equals the amount of the Company's Gross Revenue for the Performance
Period; provided, however, A shall not be greater than $1,500,000 (the portion
of the Option to the extent of the 1,000,000 shares vesting pursuant to the
foregoing formula shall be referred to as the "Performance Based Portion");

                              (iii) Notwithstanding anything herein to the
contrary,

                                        (1) if the Consultant's consulting
relationship with the Company has been terminated by the Company without Cause
(as defined below) or terminated by the Consultant for Good Reason (as defined
below), (a) the Performance Objective with respect to the Performance Shares
shall be deemed to have been met and the Company shall immediately issue to the
Consultant or its assigns the shares of Common Stock with respect to the
Performance Shares, (b) the Non-Performance Based Portions of the Option shall
immediately vest and remain exercisable for the remaining original term of the
Option and (c) the Performance Based Portion of the Option shall immediately
vest and remain exercisable for the remaining original term of the Option to the
extent determined under the following formula:

                    1,000,000           X           A           =          
Shares Vesting
                                                    $1,500,000

where A equals the Company's Gross Revenue for the period July 1, 2003 through
the Termination Date annualized to the period ended June 30, 2004; provided,
however, A shall not be greater than $1,500,000;

                                        (2) if the Consultant's consulting
relationship with the Company has been terminated by the Company for Cause (as
defined below), the Option to the extent not vested and the Performance Shares,
if the Performance Objective had not been previously met, shall be immediately
forfeited;

                                        (3) if the Consultant's relationship
with the Company has been terminated as a result of the death or disability of
the Consultant's primary talent or by Consultant not for Good Reason (as defined
below), (a) the Performance Shares shall continue to be subject to the
provisions of Section 2(d)(i) hereof and (b) the Performance Based Portion of
the Option shall immediately vest and remain exercisable for the remaining
original term of the Option to the extent determined under the following
formula:

                    1,000,000           X           A           X          
B           =           Shares Vesting
                                                     $1,500,000               
365

where A equals the Company's Gross Revenues for the period July 1, 2003 through
the Termination Date annualized to the period ended June 30, 2004 and B is the
number days commencing on July 1, 2003 and ending on the Termination Date;
provided, however, A shall not be greater than $1,500,000;

                                        (4) if a change in control of the
Company occurs, any unvested portion of the Option shall become fully vested and
exercisable upon the effective date of the change in control and all of the
unexercised portion of the Option shall remain exercisable for the remaining
original term of the Option and the Performance Objective with respect to the
Performance Shares shall be deemed to have been met and the Company shall
immediately issue the shares of Common Stock with respect to the Performance
Shares. For the purpose of this Agreement, a "change in control" means: (A) the
direct or indirect acquisition, whether in one or a series of transactions by
any person (as such term is used in Section 13(d) and Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), or related
persons (such person or persons, an "Acquirer") constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act), of (1) beneficial ownership
(as defined in the Exchange Act) of issued and outstanding shares of stock of
the Company, the result of which acquisition is that such person or such group
possesses in excess of 50% of the combined voting power of all then-issued and
outstanding stock of the Company, or (2) the power to elect, appoint, or cause
the election or appointment of at least a majority of the members of the Board
(or such other governing body in the event the Company or any successor entity
is not a corporation); (B) a merger or consolidation of the Company with a
person or a direct or indirect subsidiary of such person, provided that the
result of such merger or consolidation, whether in one or a series of related
transactions, is that the holders of the outstanding voting stock of the Company
immediately prior to the consummation of such transaction do not possess,
whether directly or indirectly, immediately after the consummation of such
merger or consolidation, in excess of 50% of the combined voting power of all
then-issued and outstanding stock of the merged or consolidated person, its
direct or indirect parent, or the surviving person of such merger or
consolidation; or (C) a sale or disposition, whether in one or a series of
transactions, of all or substantially all of the Company's assets.

                    (e) As used in this Section 2, the following terms shall
have the following meanings:

                              (i) "Gross Revenues" for any period means the
"revenues" line of the Company's income statement for such period, including any
revenues of businesses acquired during the Term, but excluding any extraordinary
items such as proceeds from the sale of assets or from the repayment of
Indebtedness owed to the Company;

                              (ii) "Cause" means:

                                        (1) a material breach by the Consultant
of any provision of this Agreement;

                                        (2) with respect to a crime constituting
a felony, the conviction of, or a plea of guilty or nolo contendere by, the
Consultant or any employee of the Consultant through whom the Services were
being provided; or

                                        (3) gross neglect by the Consultant the
material duties hereunder or willful misconduct by the Consultant or one of its
employee in the performance of Consultant's material responsibilities hereunder;
provided, however, the Company shall not be entitled to terminate Consultant's
relationship with the Company for Cause under clause (1) or (3) above unless the
Company provided the Consultant with written notice of the facts and
circumstances giving rise to Cause within 45 days of the occurrence of such
facts and circumstance and the Consultant fails to cure the situation within 15
days after receipt of such notice;

                              (iii) "Good Reason" means a material breach of the
provisions of this Agreement, including but not limited to, any of the following
without the Consultant's consent:

                                        (1) a material diminution in the
Consultant's duties or responsibilities as existed immediately prior to the
execution of this Agreement;

                                        (2) a reduction in Consultant's
compensation or any failure by the Company to grant the Performance Shares or
the Option in accordance with Section 2(d)(i) and (ii) hereof, respectively; or

                                        (3) the failure to pay in a timely
manner any compensation owed to the Consultant; provided, however, the
Consultant shall not be entitled to resign for Good Reason unless the Consultant
provides the Company with written notice of the event constituting "Good Reason"
within 90 days of the occurrence of such event and the Company fails to cure
such event within 15 days after receipt of such notice;

                              (iv) "Termination Date" means the date the
Consultant's consulting relationship with the Company terminated; provided,
however, in the case where the Company failed to provide the 90-day notice
required by Section 5(a) hereof, or where the Consultant provides the 90-day
notice required by Section 5(a) but the Company terminates the relationship
without Cause prior to the end of the notice period, Termination Date shall mean
the last day of such 90-day notice period.

          3. Registration. The Company shall as promptly as reasonably practical
file a Registration Statement on Form S-8 with the Securities and Exchange
Commission (including a resale prospectus on Form S-3 registering the resale of
shares of Common Stock by the Consultant or its assigns, if it were to become an
affiliate of the Company) registering all of the share of Common Stock,
including the options, performance shares or any other equity awards that may be
granted under the Plan, including to Consultant as herein provided. The Company
shall keep such Form S-8 registration statement effective for so long as any
options, performance shares or other equity awards remain outstanding.
Notwithstanding anything in this Section 3 to the contrary, the Company's
obligations under this Section 3 are limited to use of its best efforts only.

          4. Expenses. The Consultant shall be reimbursed by the Company for all
reasonable business expenses which are deductible by the Company for Federal
income tax purposes and which were incurred by the Consultant during the
performance of the Services in accordance with the Company's policies for
independent contractors as are in effect from time to time; subject to the
presentation to the Company by the Consultant of an itemized account of such
expenditures, together with supporting vouchers, and subject to pre-approval of
any individual expenditure in excess of $2,500. In addition, the Company shall
pay or reimburse the Consultant for up to $5,000 of legal expenses incurred in
negotiating this Agreement.

          5. Term. The term (the "Term") of the Consultant's engagement
hereunder shall commence as of July 1, 2003 and shall continue through the close
of business on June 30, 2004 unless terminated by either party hereto as
follows: (a) for any reason upon ninety (90) days prior written notice to the
other party (if initiated by the Company, a termination by the Company without
Cause, and if initiated by the Consultant, a termination by the Consultant not
for Good Reason), (b) by the Company for Cause upon written notice to the
Consultant, (c) by the Consultant for Good Reason upon written notice to the
Company or (d) upon the death or disability of the Consultant's primary talent,
if the Consultant cannot find within 15 days of such death or disability a
replacement approved by the Company. Upon termination by either party, no
payments with respect to Services performed by the Consultant after the
effective date of such termination shall be due or payable from the Company to
the Consultant.

          6. Offset in event of Termination Not for Good Reason. In the event
the Consultant terminates its consulting relationship with the Company not for
Good Reason, (a) any sign-on bonus the Consultant may receive from a subsequent
relationship attributable to services performed or to be performed for the
subsequent relationship during the period between the Termination Date and the
end of the original Term (the "Unfinished Term") shall reduce the amount of any
performance period bonus owed to the Consultant pursuant to Section 2(c)(iii)
hereof, (b) any restricted or unrestricted stock granted to the Consultant from
a subsequent relationship attributable to services performed or to be performed
for the subsequent relationship during the Unfinished Term shall reduce the
number of Performance Shares that the Consultant would be entitled to pursuant
to Section 2(d)(iii)(3)(a) hereof by an amount equal in value to the value of
the restricted or unrestricted stock granted to the Consultant from the
subsequent relationship; and (c) any options granted to the Consultant from a
subsequent relationship attributable to services performed or to be performed by
the Consultant for the subsequent relationship during the Unfinished Term shall
reduce the portion of the Option that would vests pursuant to Section
2(d)(iii)(3)(b) hereof by an amount equal in the value to the value of the
options granted to the Consultant from the subsequent relationship.

          7. Confidentiality. The Consultant acknowledges and agrees that the
Confidentiality Agreement dated as of even date hereof between the Consultant
and the Company and attached hereto as Exhibit A is hereby incorporated into
this Agreement.

          8. Consultant's Ability to Enter into this Agreement. The Consultant
hereby represents and warrants to the Company that (i) it has the legal capacity
to execute and perform this Agreement; and (ii) this Agreement is a valid and
binding agreement enforceable against it according to its terms and the
execution and performance hereof by the Consultant does not violate any
agreement or arrangement to which the Consultant is a party or by which it is
bound.

          9. Securities Matters. The Consultant hereby represents and warrants
to the Company that:

                    (a) The Consultant acknowledges that the securities to be
issued and delivered to the Consultant hereunder (the "Securities") will not be
registered under the Securities Act of 1933 or the "blue sky" laws of any state,
but will be issued in reliance upon the exemption afforded by Section 4(2) of
the Act, and that the Company is relying upon the truth and accuracy of the
representations set forth in this Section 9. Notwithstanding this Section 9(a),
the Company agrees to the registration rights set forth in Section 3 hereof.

                    (b) The Securities will be acquired for the Consultant's own
account, not as nominee or agent, and not with a view to the resale or other
transfer or distribution of any portion thereof or interest therein in violation
of the Act, and the Consultant has no present intention of selling, granting any
participation in, or otherwise transferring or distributing the Securities or
any portion thereof or interest therein in violation of the Act. The Consultant
is not a registered broker-dealer or an entity engaged in the business of being
a broker-dealer.

                    (c) The Consultant acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

                    (d) The Consultant has had an opportunity to receive all
additional information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.

                    (e) The Consultant understands that the Securities are
characterized as "restricted securities" under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances.

                    (f) Legends. It is understood that, until the earlier of:
(a) registration under the Act or (b) the time when any of the Securities may be
sold pursuant to Rule 144, certificates or agreements evidencing such
Securities, as the case may be, may bear the following or any substantially
similar legend:

> > > "THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > > SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE,
> > > AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
> > > TO AN EFFECTIVE REGISTRATION STATEMENT OR EXEMPTION FROM REGISTRATION
> > > UNDER THE FOREGOING LAWS".

                    (g) Accredited Investor. The Consultant is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the Act.

          10. Independent Contractor. It is expressly agreed that the Consultant
is acting solely as an independent contractor in performing the Services
hereunder. Neither party to this Agreement has any authority to bind or commit
the other nor will either party's acts or omissions be deemed the acts of the
other.

          11. Indemnification.

                    (a)  The Consultant shall indemnify and hold harmless the
Company, and its officers, directors, employees, agents and representatives,
against and in respect of any and all claims, costs, expenses, damages,
liabilities, losses or deficiencies (including, without limitation, counsel's
fees and other costs and expenses incident to any suit, action or proceeding)
arising out of, resulting from or incurred in connection with a claim by any
third-party against such indemnified party in connection with the provision of
the Services (i) to the extent that the Consultant's provision of the Services
is inconsistent with this Agreement or (ii) that results from the Consultant's
gross negligence or willful misconduct.

                    (b) The Company and the Consultant hereby acknowledge and
agree that the indemnification provisions attached hereto on Exhibit B are
hereby incorporated into and made a part of this Agreement.

          12. Notice. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by a nationally recognized overnight courier,
then such notice shall be deemed given one day after delivery to such courier.
All notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten (10) days'
advance written notice to the other party:

If to the Company, to:

Medix Resources, Inc.

420 Lexington Avenue

New York, New York 10170

Phone: (212) 697-2509

Fax: (212) 681-9817

Attention: Darryl R. Cohen

 

With a copy to:

Warshaw Burstein Cohen Schlesinger & Kuh, LLP

555 Fifth Avenue, 11th Floor

New York, NY 10017

Attention: Peter B. Hirshfield

Phone: (212) 984-7836

Fax: (646) 349-1665

If to the Consultant, to:

External Affairs, Inc.

25 Broad Street, #3I

New York, NY 10004

Phone: (646) 414-1151

Fax: (509) 757-4801

Attention: Andrew Brown

With a copy to:

External Affairs, Inc.

434 Hasbrouck Blvd

Oradell, NJ 07649

Phone: (201) 261-4197

Fax: (509) 757-4801

Attention: Beth Levine

          13. Governing Law; Jurisdiction; Venue. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without reference to the choice of law principles thereof. Each of the
parties hereto irrevocably submits to the non-exclusive jurisdiction of the
courts of the State of New York and the United States District Courts for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

          14. Miscellaneous. This Agreement is personal to the Consultant and
may not be assigned by it by operation of law or otherwise, and any attempted
assignment shall be null and void. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and, in the case of the Company, to
its successors and assigns. This Agreement shall be for the sole benefit of the
parties to this Agreement and to the Company's successors and assigns, and is
not intended, nor shall be construed, to give any other person any legal or
equitable right, remedy or claim hereunder. This Agreement shall constitute the
entire agreement between the parties with respect to the matters covered hereby
and shall supersede all previous written, oral or implied understandings among
them with respect to such matters. This Agreement may only be amended or
otherwise modified by a writing executed by the Company and Consultant. No
failure or delay by either party in exercising any right or remedy hereunder
shall operate as a waiver thereof, nor shall a waiver of a particular right or
remedy on one occasion be deemed a waiver of any other right or remedy or a
waiver of the same right or remedy on any subsequent occasion. This Agreement
has been jointly prepared by Consultant and the Company and shall not be
strictly construed against either. This Agreement may be executed in
counterparts, each of which shall be deemed an original agreement, but all of
which together shall constitute one and the same instrument.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and Consultant has signed this Agreement
as of the date first above written.

MEDIX RESOURCES, INC.

By:____________________________ 

Darryl Cohen, President 

EXTERNAL AFFAIRS, INC.

____________________________

Beth Levine, President





EXHIBIT A

Medix Resources, Inc.

Consultant Confidentiality Agreement

          This Agreement (the "Agreement") is given this __ day of July, 2003 by
the undersigned to Medix Resources, Inc., a Colorado corporation (the
"Company").

RECITALS

          A. The undersigned, a consultant to the Company and/or one or more of
its subsidiaries, and/or a member, employee, representative or agent of a
consultant to the Company, desires to induce the Company and/or one or more of
its subsidiaries to entrust in the undersigned significant information regarding
the operations and proprietary rights of the Company.

          NOW THEREFORE, to induce the Company to entrust such information in
the undersigned, I agree to the following:

          1. Confidential Information. I understand that during the course of my
providing services to the Company either on my own behalf or for my employer, I
may have, or I may have had, access to confidential information regarding the
Company and its subsidiaries and that such access is given in trust and
confidence. As such, I agree not to disclose directly or indirectly to any
unauthorized person or entity, and agree not to make use of, without the prior
written permission of the Company, at any time during or after my retention as a
consultant or during the period that I am a member, employee, representative or
agent of a consultant to the Company and thereafter, knowledge which I acquire
or acquired either before, during or after my retention as a consultant by the
Company or during the period that I am a member, employee, representative or
agent of a consultant to the Company and thereafter, respecting the Company's
confidential information, except for and on behalf of the Company, and solely
within the course and scope of my retention as a consultant or as a member,
employee, representative or agent of a consultant to the Company. Confidential
information regarding the Company means confidential information (whether or not
reduced to writing or other medium) concerning the organization, business or
finances of the Company including, but not limited to, trade secrets or
confidential information respecting inventions, products, designs, methods,
show-how and know-how, techniques, systems, processes, engineering data,
software programs, algorithms, formulae, works of authorship, customer and
supplier lists and accounts, pricing and costing methods, projects, plans,
proposals and non-public financial information. I also agree to safeguard the
same by all reasonable steps and to abide by all Company policies and procedures
regarding storage, copying and handling of documents. I realize that the above
applies to all confidential information of others entrusted to the Company. This
obligation shall be in force unless and until such confidential information
becomes generally available to the public by publication or other legal means
(but not as a result of the unlawful use or publication).

          I agree that at any time during or after my retention as a consultant
or during the period that I am a member, employee, representative or agent of a
consultant to the Company and thereafter, I shall not make, use or permit to be
used any Company Property otherwise than for the benefit of the Company. The
term "Company Property" shall include all notes, notebooks, memoranda, reports,
lists, records, drawings, sketches, specifications, software programs, software
code, data, graphics, computers, test equipment, models, tools, cellular
telephones, pagers, credit and/or calling cards, keys, access cards,
documentation or other materials of any nature and in any form, whether written,
printed, electronic or in digital format or otherwise, relating to any matter
within the scope of the business of the Company or concerning any of its
dealings or affairs and any other property of the Company in my possession,
custody or control (whether prepared by me or others). I further agree that
during or after my retention as a consultant or during the period that I am a
member, employee, representative or agent of a consultant to the Company and
thereafter I shall not use any such Company Property and shall use my reasonable
best efforts to prevent others from using the same. I acknowledge and agree that
all Company Property shall be and remain the sole and exclusive property of the
Company. Immediately upon the termination of my retention as a consultant or the
retention of any entity with which I am affiliated I shall deliver all Company
Property in my possession, and all copies thereof, to the Company.

          The foregoing shall not apply if disclosure is required by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with apparent or actual jurisdiction to order the undersigned
to divulge, disclose or make accessible such information. In the event the
undersigned is requested to disclose information as contemplated in the
preceding sentence, the undersigned agrees, unless otherwise prohibited by law,
to give the Company's General Counsel prompt written notice of any request for
disclosure in advance of the undersigned making such disclosure in order to
permit the Company a reasonable opportunity to challenge such disclosure.

          2. Assignment. The term "Company" shall include the Company and any of
its subsidiaries, divisions, or affiliates. The Company shall have the right to
assign this Agreement to its successors and assigns, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by said
successors or assigns.

          3. Equitable Remedies. I agree that any breach of this Agreement by me
may cause irreparable damage to the Company and that in the event of such
breach, the Company shall have, in addition to any and all remedies of law, the
right to injunction, specific performance or other equitable relief to prevent
the violation of my obligations hereunder.

          4. Amendments/Waivers/Survival. Any amendment to or modification of
this Agreement, or any waiver of any provision hereof, shall be in writing and
signed by the President of Company. Any waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision hereof. This entire
agreement and my obligations hereunder shall survive any termination or
cessation of my retention as a consultant to the Company or the retention of any
entity with which I am affiliated (with or without cause) and shall be binding
upon my heirs, executors, administrators and legal representatives.

          5. Miscellaneous. If any provision of this Agreement is held by a
court to be invalid or unenforceable, such provision will be reformed and
construed to the fullest extent enforceable, and the remainder of this Agreement
shall continue in force and effect. I acknowledge and agree that the
restrictions on the activities in which I may engage that are set forth in this
Agreement and the location and period of time for which such restrictions apply
are reasonable and necessary to protect the Company's legitimate business
interests. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without reference to the
choice of law principles thereof. I irrevocably submit to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Courts for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. I irrevocably consent to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. I irrevocably waive any objection to the laying
of venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. This Agreement
supersedes all prior agreements, whether written or oral, with the Company in
connection with the subject matter hereof. Execution and delivery of this
Agreement by facsimile transmission shall constitute execution and delivery of
this Agreement for all purposes, with the same force and effect as execution and
delivery of an original manually signed copy hereof.

          I have signed and dated this Agreement below to indicate my agreement
to its provisions and to acknowledge that I have received a copy of this
Agreement.



Name of Consultant: External Affairs, Inc.





Signature:                               

Beth Levine, President







EXHIBIT B

Indemnification Provisions

(a) Medix Resources, Inc. (the "Company") agrees to indemnify and hold External
Affairs, Inc. (the "Consultant"), its affiliates and any affiliated entities of
Consultant and its respective shareholders, members, officers, directors,
partners, employees, agents and controlling persons within the meaning of
Section 15 of the Securities Act of 1933 or Section 20 of the Securities
Exchange Act of 1934 (Consultant and each such entity and person being
hereinafter called an "Indemnified Party") harmless from and against any and all
claims, liabilities, losses, damages, costs and expenses incurred (including
fees and disbursements of counsel) by them which are (A) caused by, related to
or arise out of (i) actions taken or omitted to be taken (including any untrue
statements made or any statements omitted to be made) by the Company or (ii)
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by an Indemnified Person with the Company's
consent or in conformity with actions taken or omitted to be taken by the
Company or (B) actions taken or omitted to be taken which otherwise related to
or arise out of Consultant's activities performed pursuant to the accompanying
Agreement (including, without limitation, its role as financial advisor and
agent), the transactions and actions contemplated by the accompanying Agreement
or Consultant's role in connection therewith. The Company will not, however, be
responsible for any such claims, liabilities, losses, damages, costs or expenses
pursuant to clause A(ii) and (B) of the preceding sentence, which have been
finally determined by a court of competent jurisdiction to have primarily and
directly resulted from: (a) willful misconduct or gross negligence on the part
of the Indemnified Person seeking indemnification hereunder; (b) breach of the
duty of loyalty to the Company; (c) acts or omissions not in good faith or (d)
knowing violations of law.

(b) Notwithstanding anything expressed or implied herein to the contrary, the
indemnity provided for herein shall cover the amount of any settlements entered
into by an Indemnified Party in connection with any claim for which an
Indemnified Party may be indemnified hereunder; provided, however, that an
Indemnified Party shall not enter into any such settlement unless the Company
has consented thereto (which consent shall not be unreasonably withheld). No
settlement binding on an Indemnified Party may be made without the consent of an
Indemnified Party (which consent shall not be unreasonably withheld).

(c) The Company and the Consultant agree that if any indemnification sought by
an Indemnified Person pursuant to this paragraph is held by a court to be
unavailable for any reason other than that specified in the second sentence of
paragraph (a) above, then (whether or not the Consultant is the Indemnified
Person), in order to provide just and equitable contribution, the Company and
the Consultant shall contribute to the claims, liabilities, losses, damages,
costs and expenses for which such indemnification is held unavailable in such
proportion as is appropriate to reflect the relative benefits of the Company, on
the one hand, and Consultant, on the other hand, in connection with the
action(s) or transaction(s) contemplated by the accompanying Agreement, and also
the relative fault of the Company, on the one hand, and Consultant, on the other
hand, subject to the limitation that in any event Consultant's aggregate
contribution to all claims, liabilities, losses, damages, costs and expenses
with respect to which contribution is available hereunder shall not exceed the
amount of fees (but not expenses) actually received by Consultant pursuant to
the accompanying Agreement. No person found liable for a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
also found liable for such fraudulent misrepresentation.

(d) The Company and the Consultant also agree that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with this Agreement, the
transactions contemplated hereby or Consultant's role in connection therewith,
except for any such liability for losses, claims, damages, liabilities or
expenses incurred by the Company that are determined by final judgment or a
court of competent jurisdiction to have resulted primarily from: (a) actions
taken or omitted to be taken by such Indemnified Person from willful misconduct
or gross negligence, (b) breach of the duty of loyalty to the Company; (c) acts
or omissions not in good faith or (d) knowing violations of law.

(e) The Company shall advance to the Indemnified Person to the extent permitted
by law all reasonable costs and expenses incurred by it in connection with a
proceeding or claim indemnified within 30 days after receipt by the Company of a
written request, with appropriate documentation, for such advance. Such request
shall include an undertaking by the Indemnified Person to repay the amount of
such advance if it shall ultimately be determined that it is not entitled to be
indemnified against such costs and expenses.

(f) The provisions in this Exhibit B shall remain operative and in full force
and effect regardless of the termination or expiration of the engagement
pursuant to the accompanying Agreement.





 